DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeny et al. (US 2021/0224739 A1).
	Sweeny et al. disclose a towing system and a cargo handling robot configured to be transported by the towing system, comprising: a towing vehicle (paragraph [0019]); a cargo handling robot (214) including an internal battery (302) that is rechargeable; a towed vehicle (100) pulled by the towing vehicle, wherein the towed vehicle includes a placement portion on which the cargo handling robot is mounted; a power supply source (paragraph [0146]) mounted on the towed vehicle and configured to supply electric power to the internal battery of the cargo handling robot mounted on the placement portion; and a power controller configured to control supply of electric power from the power supply source, wherein, when the cargo handling robot is mounted on the placement portion, the cargo handling robot is in a no operation state (i.e., not flying), and the power controller supplies electric power to the internal battery of the cargo handling robot so as to charge the internal battery of the cargo handling robot (see 304), and when the cargo handling robot is not mounted on the placement portion, the cargo handling robot is in an operation state, and the cargo handling robot is configured to autonomously move away from the towed vehicle (see Step 514, Fig. 5). The power supply source has a self-power generating device (see “solar charging”, paragraph [0146]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny et al. (US 2021/0224739 A1) alone.
Sweeny et al. meet all the limitations of the claimed invention, but do not explicitly disclose a power supply vehicle, robot mounting vehicle, and carrying cart. However, Sweeny et al. disclose that the facilities may be towed vehicles (paragraph [0019]) which may carry a power supply source (paragraph [0146]) and which may carry an object to be loaded and unloaded (paragraph [0019]). See paragraph [0129]. Sweeny et al. also disclose that multiple facilities may be used in combination (paragraph [0268]). Therefore, if multiple facilities were used in combination, the system would include a facility on which at least a power supply source is mounted, a facility on which at least a cargo handling robot is mounted, and a facility on which at least an object to be loaded/unloaded is carried, and would meet the limitations of claims 2 and 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple facilities in combination to increase the cargo and power storage capacity of the system.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618